Order entered November 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00367-CR
                                      No. 05-18-00368-CR
                                      No. 05-18-00369-CR

                           BRANDON V. CARRAWAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F17-75820-S, F17-75821-S & F17-75822-S

                                           ORDER
         Appellant was convicted of compelling prostitution of a child younger than eighteen

years of age, sexual assault of a child younger than eighteen years of age, and trafficking of

persons younger than eighteen years of age for prostitution. Appellant filed his brief on October

22, 2018. In the brief, he uses the name of the victim. Accordingly, we STRIKE appellant’s

brief.

         We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim and any child under the age of eighteen either generically

(“victim” or “complaining witness”) or by initials only.
       We DIRECT the Clerk to send copies of this order to John Helms and the Dallas County

District Attorney’s Office.




                                                /s/    CRAIG STODDART
                                                       JUSTICE